Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	The Terminal Disclaimer filed on May 5, 2021 was approved. It links with Patent no. 10,474,715.
 	Applicant filed Terminal Disclaimer on May 5, 2021 to overcome the non-statutory obviousness-type double patenting rejection over claims 1-16, 18-19 and 21-22 of Patent no. 10,474,715 and it has been entered.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 10/18/19 have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receiving media files, wherein each of the media files comprises first audio data in an auditory range associated with a target; for each one of the media files, generating a fingerprint audio track that is unique to the one of the media files and is within an inaudible frequency band of the first audio data, and 
storing fingerprint data representing the fingerprint audio track, in association with media information for the signed media file, and providing the signed media file for distribution to the target; for a request comprising requested fingerprint data that is in the inaudible frequency band and is not in the auditory range associated with the target, and that is in second audio data that includes content in the auditory range associated with the target, identifying a match between a first portion of the fingerprint data that represents the fingerprint audio track and a second portion of the requested fingerprint data in the second audio data; retrieving the media information of the signed media file associated with the match; and providing the retrieved media information in response to the request”.

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.